Citation Nr: 9913898	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-08 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Whether there is new and material evidence to reopen a 
claim for service connection for hearing loss in the right 
ear.  

3.  Entitlement to a rating in excess of zero percent for 
hearing loss in the left ear.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1978 and from December 1982 to March 1986.  

An April 1993 rating decision by the Department of Veterans 
Affairs (VA) Regional Office in Houston, Texas denied service 
connection for hearing loss in the right ear and granted 
service connection for hearing loss in the left ear; hearing 
loss in the left ear was rated zero percent disabling, 
effective in February 1993.  The veteran was notified of that 
decision and his appellate rights in May 1993.  The veteran 
was next heard from when he filed additional claims in 
December 1996.  

The current matter has come before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating decision 
which denied service connection for tinnitus, found that 
there was no new and material evidence to reopen a claim for 
service connection for hearing loss in the right ear and 
confirmed the 0 percent disability rating for hearing loss in 
the left ear.  

In the substantive appeal, the veteran indicated that he 
wanted a hearing by a member of the Board at the RO.  In 
October 1998, the Board remanded this case so that the 
veteran could be afforded a hearing by a member of the Board 
at the RO.  The veteran did not report for a scheduled 
hearing and no request for a postponement was received.  
Accordingly, the Board will proceed as though the request for 
a hearing by a member of the Board at the RO has been 
withdrawn.  38 C.F.R. § 20.704(d) (1998).  

In June 1998, the veteran submitted a claim for service-
connection for general physical debilitation (undiagnosed 
physical deterioration).  This claim has not been adjudicated 
by the RO and it is not inextricably intertwined with the 
issues presented on appeal.  Therefore, the matter is 
referred to the RO for any indicated action.  


FINDINGS OF FACT

1.  Service connection for hearing loss in the right ear was 
denied by an April 1993 rating decision because hearing loss 
in the right ear was not shown by the evidence of record; the 
veteran did not submit a notice of disagreement within one 
year of being notified of that decision.  

2.  Evidence submitted subsequent to that decision pertaining 
to hearing loss in the right ear consists of the report of a 
January 1997 VA audiological evaluation and statements from 
the veteran.  

3.  Evidence submitted subsequent to the April 1993 rating 
decision does not contain competent evidence of a current 
hearing loss in the right ear.  

4.  There is no competent evidence that tinnitus was present 
in service, is a result of a disease or injury in service, or 
is otherwise related to service. 

5.  All evidence necessary to equitably adjudicate the issue 
of entitlement to an increased rating for hearing loss in the 
left ear is of record.  

6.  The average pure tone air conduction threshold in the 
left ear at 1,000, 2,000, 3,000 and 4,000 Hertz is 
36 decibels, with speech discrimination ability of 96 
percent.  


CONCLUSIONS OF LAW

1.  The April 1993 rating decision denying service connection 
for hearing loss in the right ear is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302 (1998).  

2.  Evidence received since that rating decision with regard 
to hearing loss in the right ear is not new and material.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  

3.  The claim for service-connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for a compensable rating for hearing loss in 
the left ear have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.383(a)(3), 4.14, 4.85, 4.87 
Tables VI, VII, Diagnostic Code 6100 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A February 1974 enlistment examination found the veteran's 
ears to be normal.  An audiological evaluation found pure 
tone air-conduction thresholds, in decibels, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10

15
LEFT
15
20
10

15
 
Speech recognition ability was not reported.  

An August 1974 aircrew examination was not reported to show 
any abnormality of the veteran's ears.  An audiological 
evaluation found pure tone air-conduction thresholds, in 
decibels, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
10
25

Speech recognition ability was not reported.  

A June 1975 helicopter rescueman flight examination was not 
reported to show any abnormality of the veteran's ears.  An 
audiological evaluation found pure tone air-conduction 
thresholds, in decibels, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
0
LEFT
0
0
0
0
0

Speech recognition ability was not reported.  

A June 1975 annual flight examination was not reported to 
show any abnormality of the veteran's ears.  An audiological 
evaluation found pure tone air-conduction thresholds, in 
decibels, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
5
LEFT
5
5
0
25
25

Speech recognition ability was not reported.  

A February 1978 discharge examination was not reported to 
show any abnormality of the veteran's ears.  An audiological 
evaluation found pure tone air-conduction thresholds, in 
decibels, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
15
5
0
X
X

Speech recognition ability was not reported.  

A September 1980 Navy enlistment examination found the 
veteran's ears to be normal.  An audiological evaluation 
revealed pure tone air-conduction thresholds, in decibels, to 
be:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
5
0
10
5

Speech recognition ability was not reported.  

In March 1981, he was treated for impacted cerumen in both 
ears.  Service medical records do not show any complaints of 
tinnitus.  In August 1983, he was treated for a traumatic 
laceration of the head when struck by a car.  

On a May 1985 separation examination, the veteran's ears were 
noted to be normal.  An audiological evaluation revealed pure 
tone air-conduction thresholds, in decibels, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
15
LEFT
0
5
5
45
50

Speech recognition ability was not reported.  The veteran 
reported a history of hearing loss but denied having or 
having had ear trouble.  

During an April 1993 VA examination, the veteran complained 
of bilateral hearing loss, which had begun about 16 years 
before and of bilateral, high-pitched, ringing tinnitus.  His 
noise history included exposure to helicopters and ship 
engines.  It was also recorded that he shot a rifle right-
handed.  No abnormality of either ear was reported after 
examination.  

On the authorized audiological evaluation in April 1993, pure 
tone air-conduction thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
25
LEFT
5
10
15
55
55

The average pure tone air conduction threshold at 1,000, 
2,000, 3,000 and 4,000 Hertz was 33 decibels in the left ear; 
and 10 decibels in the right ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 88 in the left ear.  The audiological test results were 
interpreted as showing normal hearing sensitivity in the 
right ear and moderately severe sensorineural hearing loss in 
the left ear.  The examiner said that tinnitus was a 
subjective complaint and there was no objective way to 
validate it.  

During a January 1997 VA examination, the veteran complained 
of bilateral slow-onset hearing loss, which had begun at 
least 20 years before and of bilateral, constant, high-
pitched, ringing tinnitus.  His noise exposure history 
included gunfire, heavy machinery, power tools, military 
training and work noises.  No abnormality of either ear was 
reported after examination.  

On the authorized audiological evaluation in January 1997, 
pure tone air-conduction thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
20
LEFT
10
15
15
60
55

The average pure tone air conduction threshold at 1,000, 
2,000, 3,000 and 4,000 Hertz was 36 decibels in the left ear 
and 7 decibels in the right ear.  Discrimination ability was 
96 percent in the left ear and 98 percent in the right ear.  
The audiological test results were interpreted as showing 
normal hearing sensitivity in the right ear and normal to 
moderately severe sensorineural hearing loss in the left ear.  
The pertinent diagnosis, following an ear examination, was 
left high-frequency hearing loss, consistent with noise 
exposure.  

Criteria and Analysis

Hearing Loss in the Right Ear

Service connection for hearing loss in the right ear was 
denied by an April 1993 rating decision, because hearing loss 
in the right ear was not shown by the evidence of record.  
The veteran did not submit a notice of disagreement within 
one year of being notified of that decision.  Therefore the 
denial of service connection for hearing loss in the right 
ear is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302

Once there is a final decision, new and material evidence is 
required to reopen the claim.  38 U.S.C.A. § 5108.  
Previously, the Board had to perform a two-step analysis when 
an appellant sought to reopen a claim based on additional 
evidence.  First, the Board had to determine whether the 
evidence was "new and material."  If the Board determined 
that there was new and material evidence, the claim was 
reopened and the merits evaluated in light of all of the 
evidence, both old and new.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

The term "new and material evidence" means evidence which has 
not been previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  

The newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with claims for service connection.  Evans v. Brown, 
9 Vet. App. 273, 284 (1996), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996) (table).  It is the specified basis for the final 
disallowance that must be considered in determining whether 
the newly submitted evidence is probative.  Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim.  Evans, 9 Vet. App. at 284.  

The United States Court of Appeals for the Federal Circuit 
(Circuit Court) entered a decision in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) concerning the definition of the term 
"new and material evidence" found in 38 U.S.C.A. § 5108.  
The Circuit Court held that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
(the Court") in Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
had "overstepped its judicial authority" by adopting a 
social security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation." Hodge, 155 F.3d at 1364.  The Circuit 
Court further held that the Court's "legal analysis may 
impose a higher burden on the veteran before a disallowed 
claim is reopened" as to what constitutes "material 
evidence" Id. at 1363.   

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc), the Court held that the two-step process set out 
in Manio for reopening claims became a three-step process 
under the Federal Circuit's holding in Hodge: the VA must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, the VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  


The term "service connection" connotes many factors but 
basically it means that a disease or injury, resulting in 
disability, was incurred coincident with service in the Armed 
Forces or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1998). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
Hearing is within normal limits when pure tone air conduction 
thresholds are 20 decibels or less.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

In the statement of the case, the RO provided the regulatory 
definition of new and material evidence.  Although the 
veteran was advised in the statement of the case that there 
was no reasonable possibility that the new evidence would 
change the previous decision, he was also advised that the 
new evidence did not show that he had a hearing loss in the 
right ear.  

Since the RO has provided the appellant with the correct 
standard of what constitutes new and material evidence and 
since the RO has, if anything, applied a more restrictive 
standard, the Board finds that the veteran will not be 
prejudiced by the Board using the correct standard without 
returning the case to the RO for further consideration.  
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Evidence submitted since the unappealed April 1993 rating 
decision pertaining to hearing acuity in the right ear 
consists of the report of a January 1997 VA audiological 
evaluation and statements from the veteran.  The January 1997 
VA test results were interpreted as showing normal hearing 
sensitivity in the right ear, and, clearly, the veteran's 
pure tone thresholds and speech recognition ability did not 
meet the criteria of 38 C.F.R. § 3.385 for a hearing 
disability.  The veteran has not submitted any competent, 
medical evidence that he has a hearing loss in the right ear.  
While he is competent to state that he has difficulty hearing 
with his right ear, hearing loss, including hearing 
disability under 38 C.F.R. § 3.385, must be shown by medical 
evidence.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  

As the additional competent (medical) evidence does not tend 
to show that the veteran has a hearing loss in the right ear, 
it is not new and material and the claim for service 
connection is not reopen.  

Service-connection for Tinnitus

The threshold question is whether the claim for service 
connection is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  In general, a well-
grounded claim for service connection requires medical 
evidence of a current disability, competent evidence of a 
disease or injury in service and medical evidence of a nexus 
between the current disability and the disease or injury in 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  "[I]n 
the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 5 
Vet.App. at 93. Lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Id.

There is competent evidence of a current disability in the 
form of reported tinnitus.  In the April 1993 VA examination 
report, the examiner said that tinnitus was a subjective 
complaint and there was no objective way to validate it.  
Accordingly, the Board finds that the report of tinnitus is 
competent evidence of a current disability.  There is also 
evidence of in-service noise exposure and an in-service head 
injury.  However, a well-grounded claim also requires medical 
evidence of a nexus between the current disability and a 
disease or injury in service.  Because this issue involves 
medical causation, it requires medical evidence.  Grottveit, 
5 Vet. App. 91 (1993).  The veteran has not provided or 
identified any competent, medical evidence relating the 
tinnitus to a disease or injury in service, and the record 
does not show that the veteran is qualified to render an 
opinion regarding medical causation.  Thus, the claim for 
service connection is not well grounded.  

Although the veteran has asked that the doctrine of 
reasonable doubt be applied, it is not applicable in the 
absence of a well-grounded claim.  

In the substantive appeal, received in June 1998, the veteran 
said that he was in the process of obtaining additional 
medical records to support his claim.  However, he has not 
submitted or identified any additional evidence which, if 
true, would make the claim for service connection for 
osteoarthritis of the lumbosacral spine plausible.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Hearing Loss in the Left Ear

Disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from 
service-connected disabilities, insofar as can practicably be 
determined.  They are primarily established by comparing 
objective examination findings with the criteria set forth in 
the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1998)  

An allegation of increased disability generally establishes a 
well-grounded claim for an increased rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The veteran has asserted 
that hearing loss has increased in severity, establishing a 
well-grounded claim for an increased rating.  The VA has had 
the veteran examined.  Although the veteran said in the 
substantive appeal that he was in the process of obtaining 
additional medical records to support his claim, he has not 
submitted or identified any additional evidence.  The Board 
finds that VA has fulfilled its duty to assist the veteran in 
the development of the facts pertinent to his claims for an 
increased rating for hearing loss in the left ear.  
38 U.S.C.A. § 5107(a).  

The "[d]isability ratings for hearing impairment are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometry evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

Evaluations of hearing loss range from zero percent to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone air-conduction audiometry tests in the 
frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the revised Schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity to level XI for profound 
deafness. 38 C.F.R. § 4.85 and Part 4, Codes 6100 to 6110 
(1997). 

The hearing test results obtained on the aforementioned VA 
examinations equate to Level I hearing in the left ear.  
38 C.F.R. §§ 4.85, 4.87 Table VI.  If a claimant has service-
connected hearing loss in one ear and nonservice-connected 
hearing loss in the other ear, the hearing in the ear having 
nonservice-connected loss should be considered normal for 
purposes of computing the service-connected disability 
rating, unless the claimant is totally deaf in both ears.  
VAOPGCPREC 32-97 (Aug. 29, 1997).  

Because the veteran is not totally deaf, his auditory acuity 
in the nonservice-connected right ear is considered to be 
Level I, which, in fact, it is.  For the degree of impairment 
of auditory acuity represented by Level I hearing in both 
ears, a zero percent rating is provided by the Schedule.  
38 C.F.R. §§ 4.85, 4.87 Table VII, Diagnostic Code 6100.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for 
hearing loss.  


ORDER

Service connection for tinnitus is denied.  

New and material evidence having not been received, the 
application to reopen the claim for service connection for 
hearing loss in the right ear is denied.  

A rating in excess of zero percent for hearing loss in the 
left ear is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

